The jury could have found from the evidence that exposed pits over four feet deep were maintained on premises of the defendant without being roped off or fenced in at night. The premises are at the corner of two busy streets near the center of a sizeable city. The court's conception of the duty owing to the public coincides with that which the jury evidently had. Unless the injured person were an evil intruder, it seems foolish to split hairs as to whether she was an invitee or technical trespasser where a defendant maintained premises in the condition that these admittedly were.
   The motion to set aside is denied.